Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 30 December 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 30 Decr. 1784
        
        By our last Respects to your Excellency of the 20th. of this Month, we had the Honor, in Answer to your Favor of the 11th, to mention what Sum of Money then remained in our Hands to the Disposition of the United States.
        We’ve now received last Thuesday your Favor of the 22th. in which you seem to have, already at that Time, expected an Answer upon your said preceeding Letter. But give us leave to observe that this was not possible, because we only received your favor Friday the 17th. and we could not reply to it sooner then the following Monday 20 Decr. as we have done. We cannot account what may be the Reason, that the Letters from Auteuil run two days longer than those from Paris, and presume it must arise from the Regulations of the French Post office.
        We repeat that you’ll find us at every Time disposed to answer the Questions, which your Excellency may think proper to make us concerning the Business of the United States, and in Consequence of these Sentiments we would Wish to acquaint your Exce. by this very Letter, not only the Number of Obligations we have remaining unsold, and how many of ’em are in the Possession of each of us; but likewise what Part of the Ballance, due to Congres is into the

Hands of each House. But Time not having permitted to make it up exactely, and being accustomed, according to the Wishes of Mr. Morris, to draw out in the first days of every Month an Abstract of the Account Current of the United States, we think you’ll allow us to wait those few Days, and we promise to give Your Excellency next week a very particular Account of all what you desire to know.
        In case your Excellency and the other Ministers thought it proper to convey all the Money into the Bank of Amsterdam, we would not make an Objection to it. The Expences attending this Operation are so trifling, that it is not worth mentioning, and we could not pretend a Commission; but it is impossible to say whether Congres would loose or profit by the Agio, and to what Amount. We think you are sufficiently acquainted with the Matter, to know that this Agio is different every day and that the same day there is a difference of 1/8 or 1/4 per Co. between selling or buying Bankmoney, which is the profit of the Bankers, who transact this Business.
        If your Excellency requires our Opinion, we think there is a Probability that Congres would have a Loss, and perhaps more than we now presume, which will chiefly depend from the political Circumstances of this Country. Last year there has been a period that the Agio of Bankmoney was 1 1/2 per Co., afterwards it raised above 4 per Co. and at present it stands nearly so. In Ao. 1763 it has been at par with Cashmoney, and no body can say how it will be in case the Troops of the Emperor came into our Republic, we think it would become very low, which if it happened in a Moment of Payments for the United States would occasion a Loss of some consideration, on the important Ballance, which at prezent remains into our Hands.
        Being advanced so near to the period of a New Year, that your Excellency will receive this Letter in it, we think it our Duty to make your Excellency our Compliments on this Occasion. We wish your Excellency, together with your dear Lady and Family every prosperity and Blessings from Heaven that you may desire, and that the Business of the United States trusted to your Care, may prove to contribute to their welfare and Prosperity. Give us leave to recommend our Selves in the continuance of your Friendship, and to assure you of the Sentiments of a sincere Esteem of / Sir / Your most humble & most obedt. Servts.
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & fÿnje
        
       